DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/US2017/056836 10/17/2017
PCT/US2017/056836 has PRO 62/409,408 10/18/2016
	Claims 1-15 are pending.

Claim Interpretation
See MPEP 2111.02:  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  In this instance, the preamble of claim 2 is interpreted to be the purpose of the claimed method, but does not structurally limit the claim.
Claim scope is not limited by claim language that does not require steps to be performed or does not limit a claim to a particular structure, and a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  See MPEP 2106 and 2111.04.  The “wherein” clauses in claims 11 and 12 do 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brugel (US 2014/0249235 A1, September 4, 2014, cited on IDS).
Brugel teaches a method wherein 330 g of acetic acid (5500 mmol), 110.2 g HPMC (574 mmol), 90.1 g acetic anhydride (882 mmol), and 55.1 g of esterification catalyst sodium acetate (671 mmol) were mixed.  The mixture was heated to 85°C and held for one hour, then 44.0 g of succinic anhydride (439 mmol) were added and stirred for 4 hours.  See page 14, Example 1D, Sample Polymer 14.  The HPMC used was Benecel E3.  Benecel E3 has a molecular weight of 20,000, 28-30% OCH3, and 7-12% POOH.  The examiner estimates that the molecular weight of the anhydroglucose unit of HPMC is up to about 192, if 30% of the units contain a methyl group and 12% of the units contain a hydroxypropyl group.  The molar ratio of catalyst /anhydroglucose units of cellulose ether is about 1.16 : 1.  The molar ratio between acetic acid anhydride and the anhydroglucose units of the cellulose ether is about 1.5 : 1.  The molar ratio between succinic acid anhydride and the anhydroglucose unit of the cellulose ether is about 0.76 : 1.  The viscosity of Benecel E3 is 3 mPa·s.  Polymer 14 has a viscosity of 2.4 cp and a molecular weight of 33,900.  See page 16, Table 4.
	The molar ratio of acetic acid to HPMC anhydroglucose unit is about 9.58 : 1, which is higher than the claimed amount of up to 9.0 : 1.
	Brugel teaches that products prepared by method B (such as Polymer 14) have a DS succinoyl less than or equal to 6% at the C6-OH position, from 58 to 84% at the C3-OH position.  The percentage of the total DS of acetyl is from 33% to 51% at the C6-OH position and from 16% to 20% at the C3-OH position.  See paragraph 0065.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/Primary Examiner, Art Unit 1623